Per Curiam.
Respondent was admitted to practice by this Court in 1991. He presently resides in New Jersey.
By order entered June 7, 1999, granting a motion by petitioner, the Committee on Professional Standards, respondent was directed to appear at petitioner’s office in Albany on June 28, 1999, to be examined under oath and to produce relevant files relating to inquiries petitioner had forwarded to respondent and to which he had not replied. Respondent failed to appear as directed and petitioner now moves to suspend respondent from practice pending his compliance with the order. Respondent has not replied to the motion.
The motion is granted and respondent is suspended pending his compliance with the order (see, e.g., Matter of Haas, 239 AD2d 658).
Cardona, P. J., Yesawich Jr., Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective immediately and until further order of this Court, pending his compliance with this Court’s order entered June 7, 1999; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as *535an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.